Ellington, Judge.
NF Investments, Inc. f/k/a National Mortgage Investment Company, Inc. (“National”) filed this direct appeal seeking review of the trial court’s order awarding damages to Terry L. Whitfield in the amount of $4,500. Because the judgment National seeks to appeal is for less than $10,000, an application for discretionary appeal was required to confer appellate jurisdiction upon this Court. OCGA § 5-6-35 (a) (6). As no application was filed, we dismiss this appeal for lack of jurisdiction.
Further, since plaintiff Whitfield failed to appeal judgments in favor of defendants Jack Stepp and Rebecca Brown, and defendant Larry Burkett failed to appeal a $13,500 judgment against him, National’s appeal could not be considered a cross-appeal in order to reach this Court directly. See OCGA §§ 5-6-37 (all parties to a trial court proceeding are parties on appeal); 5-6-38 (a); see also Reliance Ins. Co. v. Cobb County, 235 Ga. App. 685, 686-687 (510 SE2d 129) (1998); McClure v. Gower, 259 Ga. 678, 680-681 (2) (385 SE2d 271) (1989). Finally, National has no standing to appeal the judgment against Burkett, as the judgment was specific as to each individual defendant, and not entered as a joint and several responsibility. See Shackelford v. Green, 180 Ga. App. 617, 619 (349 SE2d 781) (1986).

Appeal dismissed.


Andrews, P. J., and Ruffin, J., concur.